Citation Nr: 1541400	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis has been received.

2.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  

3.  Entitlement to service connection for PTSD.  

4.  Entitlement to service connection for residuals of back injury.

5.  Entitlement to service connection for residuals of a left knee injury.

6.  Entitlement to service connection for psoriasis, claimed as a skin rash.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran, who is the appellant, served on active duty from November 1969 to November 1971.  

Historically, the Veteran's claim for service connection for hepatitis was denied by the RO in Buffalo, New York.  The Buffalo RO also originally denied the Veteran's claim for service connection for PTSD in a January 1989 rating decision.  Although notified of both denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in Portland, Oregon in November 2009 and December 2009.  In the November 2009 rating decision, the RO, in pertinent part, denied service connection for a skin rash/psoriasis, muscle aches, fatigue, a left knee condition, and a low back condition.  In that decision, the RO also confirmed and continued the denial of service connection for hepatitis B on the basis that new and material evidence had not been submitted.  In the December 2009 rating decision, the RO, in pertinent part, confirmed and continued the denial of service connection for PTSD on the basis that new and material evidence had not been submitted.  In May 2010, the Veteran filed a notice of disagreement (NOD) as to the claims involving his low back, left knee hepatitis B, skin rash, muscle aches, fatigue, and PTSD.  A statement of the case (SOC) addressing those claims was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In the July 2013 SOC, the RO addressed the claims for service connection for hepatitis B and PTSD on the merits.  However, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the hepatitis and PTSD claims has been received-and in view of the Board's favorable disposition of the requests to reopen-the Board has characterized those claims as now encompassing the first four issues set forth on the title page.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

During the June 2015 hearing, the Veteran indicated that he wished to withdraw from appeal his claims for service connection for muscle aches and fatigue.  Hence, the only claims remaining on appeal are those set forth on the title page.  

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The reopened claim for service connection for PTSD, as well as the request to reopen the claim for service connection for hepatitis and the remaining claims for service connection for psoriasis/skin rash and residuals of a left knee and low back injury are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 1989 rating decision, the RO denied service connection for PTSD; although notified of the denial in a January 1989 letter, the Veteran did not initiate an appeal of the denial,  and no pertinent exception to finality applies.  

3.  The evidence received since the January 1989 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.310, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for  service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.156, 3.159 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for PTSD, the Board finds that all notification and development action needed to render a fair decision on this aspects of the appeal has been accomplished.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  

In January 1989, the RO denied the Veteran's claim for service connection for PTSD.  The evidence of record at the time consisted of the Veteran's report that his PTSD resulted from Naval service in Southeast Asia and the Philippines and was manifested by several symptoms, including sleeplessness, nightmares, and depression.  See September 1988 VA Form 21-526, Veteran's Application for Compensation and Pension.  The evidentiary record also included the Veteran's service treatment and personnel records, including a report of hospitalization that documented treatment for hepatitis from June to July 1971 but also noted the Veteran had an emotionally unstable personality.  Also included in the record were post-service treatment records dated from January to November 1986, which show the Veteran was referred for a psychiatric evaluation by a family court and diagnosed with dysthymic disorder, as well as marital and parent-child problems.  

The basis for the RO's January 1989 denial was that, while service records show he had an emotionally unstable personality disorder, that was the only mention of a nervous condition in service.  The RO also noted the Veteran had not responded to the PTSD development letter and that a diagnosis of PTSD was not shown by the evidence of record.  

Although notified of the denial and of his appellate rights in a January 1989 letter, the Veteran did not initiate an appeal .  Moreover, no  pertinent exception to finality applies.  No  additional evidence relevant to PTSD was received during the one-year appeal period following notice of  the January 1989 decision and no additional, relevant service records (which warrant reconsideration of the claim) been received at any time.  See 38 C.F.R. § 3.156(b), (c).  

As for service records, the Board notes that, while VBMS reflects that service treatment records were not associated with the electronic claims file until August 2009, April 2010, and July 2015, it is clear that the Veteran's service treatment records were associated with the claims file at the time of the January 1989 rating decision.  In this regard, the January 1989 rating decision clearly reflects that the RO considered the Veteran's service records which showed he was noted to have an emotionally unstable personality - evidence that is associated with the service records that are marked as having been received in July 2015.  The Board further notes that none of the Veteran's service records contain a date-stamp, which would indicate the date on which they were received by VA.  Nevertheless, given the foregoing, the Board finds that the Veteran's service records - particularly the ones that are marked as having been received in July 2015 - were associated with the claims file at the time of the January 1989 rating decision but were not scanned into the electronic file until July 2015.  The Board further notes that the service records that were subsequently associated with the claims file in August 2009 are duplicative of the service records that were associated with the record at the time of the January 1989 rating decision, while the service records that were associated with the file in April 2010 - reports of medical examination and history dated in August 1971 - do not contain any relevant information regarding PTSD or any other psychiatric disorder.  Therefore, as noted, additional service records which would warrant reconsideration of the Veteran's PTSD claim have not been received at any time since the issuance of the January 1989 rating decision.  

Accordingly, the January 1989 rating decision is final and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran sought to reopen his previously denied claim in July 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this context, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).


In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  As noted, the January 1989 rating decision is the last final denial of the Veteran's PTSD claim.  

Pertinent evidence added to the claims file since January 1989 consists of VA and private treatment records documenting that the Veteran has been diagnosed with PTSD based upon his report of sin-service stressful service experience, and statements from the Veteran which document the dates, locations, and circumstances of the stressful experiences in service that he believes are the basis for his diagnosis of PTSD, s.  See October 2009 VA outpatient treatment record and September 2010 private mental health assessment.  See also August 2009 stressor statement; June 2015 Board hearing transcript.  

The Board finds that the foregoing evidence provides a basis for reopening the claim for service connection for PTSD.  The lay and medical evidence is "new" in that it was not before agency decision makers at the time of the last final denial of the claim in January 1989, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current diagnosis of PTSD that may be related to service, including the stressful experiences he has newly described.  Thus, when presumed credible, such evidence raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

As such, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received, the appeal as to the request to reopen the claim for service connection for PTSD is granted.


REMAND

As for the reopened claim for service connection for PTSD, the Board finds that the evidence of record triggers VA's duty to assist in the development of evidence relevant to his claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In support of his claim for PTSD, the Veteran has reported having several stressful experiences in service that he believes resulted in his current diagnosis of PTSD, including witnessing a woman being shot in the face by police, being threatened with a gun by a police officer, being robbed at gunpoint, and working with nuclear war heads.  See August 2009 stressor statement.  While the Veteran has provided approximate dates and locations for these events, it is unlikely that there is corroborative evidence available that would substantiate his report of such events, given the nature of the incidents.  Nevertheless, the Board finds the Veteran has reported at least one potentially verifiable stressor.  

During this appeal, the Veteran has consistently reported that, after he was initially hospitalized for hepatitis during service, he was transported by airplane from Japan to New York and that, during his transport, he was housed on the lower level of the plane where body bags were located.  He has also reported that, during this transport, he was with approximately 21 other soldiers - most of whom were missing body parts.  In this regard, the Veteran testified during the June 2015 hearing, that one particular solider cried and thrashed around such that the corpsmen had to subdue him with medication and that he continues to experience guilt regarding this solider, as he wonders what happened to him and how his life progressed after service.  See August 2009 stressor statement.  

Despite the foregoing, in a December 2009 VA Memorandum, the AOJ determined that information provided pertaining to the stressful events described by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or were insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Nevertheless, review of the record does not reveal that VA has attempted to locate or obtain any records of the flight from Japan to New York described by the Veteran, although his service treatment and personnel records confirm that he was hospitalized prior to being transferred to a naval hospital for further treatment in New York in July 1971.  See service treatment records dated June and July 1971; Enlisted Performance Record.  

As noted, review of the record shows the Veteran has been diagnosed with PTSD related to the stressful events he has described, including the airplane transport where he housed with body bags and witnessed other soldiers in great pain and anguish.  See September 2010 mental health assessment.  Given the foregoing, the Board finds that the AOJ should undertake necessary development to attempt to independently verify the Veteran's alleged stressor, to specifically include obtaining flight manifests or flight logs through the JSRRC and any other source(s), as appropriate.  While on remand, the AOJ should give the Veteran an opportunity to provide information and/or evidence pertinent to his PTSD claim, including any additional information that could help identify the flight that took him from Japan to New York for treatment of hepatitis in July 1971.  

If any corroborative evidence is obtained regarding the flight described by the Veteran, the AOJ should also obtain a VA examination and opinion to determine if this stressor is sufficient to support a valid diagnosis of PTSD.  

The Board's review of the claims file also reveals that further action on the remaining claims on appeal, that further AOJ action is warranted. 

During the June 2015 hearing, the Veteran testified that he first sought treatment for his alleged left knee and low back conditions after service in 1977 at the VA Hospital in Syracuse, New York.  He also testified that he was given a liver scan for hepatitis at that time.  While the Veteran's representative noted that records of this treatment may no longer be available, as the treatment occurred 37 years ago, the representative also correctly noted that there is no indication that VA has attempted to obtain these records.  VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2015).

In this case, given that VA has not attempted to obtain the record identified by the Veteran, the Board cannot determine that no reasonable possibility exists that the records are relevant to the pending claims for service connection for residual disabilities involving his left knee and low back.  The Board also notes that the outstanding records may contain evidence relevant to the Veteran's request to reopen the claim for service connection for hepatitis.  Accordingly, a remand is needed, as any such outstanding VA records must be obtained for consideration in this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

Finally, with respect to the claim for service connection for psoriasis (which was claimed as a skin rash), the Board finds that an addendum medical opinion is needed.  During the October 2009 VA examination, the VA examiner noted the Veteran's report of developing psoriasis in 2006 and further noted that current examination revealed psoriasis on his bilateral knees and right elbow.  The October 2009 VA examiner also noted that, while the Veteran was treated for skin rashes in service, no diagnosis was made at that time.  After examining the Veteran, the VA examiner opined that it is not at least as likely as not that the Veteran's current psoriasis is related to the remote rashes he had during service, as it is unlikely that he would go from 1971 to 2006 without rashes clearly identified as psoriasis.  

The Board finds that the October 2009 VA opinion is inadequate because the examiner relied, at least partially, upon inaccurate facts - that no diagnosis was made regarding the skin rashes the Veteran manifested during service.  Indeed, the Board's review of the service treatment records show the Veteran was treated for a rash involving his arms, legs, and scalp in April and June 1970, which was variously diagnosed as atopic dermatitis, seborrhea of the scalp, and atopic eczema.  In this regard, the Veteran testified that he believes the skin rashes he manifested in service were initial manifestations of the psoriasis he currently experiences.  The Board may reject a medical opinion based on an inaccurate factual basis and, thus, the October 2009 opinion is afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the Board finds that further AOJ action is needed to obtain an adequate VA opinion regarding whether the Veteran's psoriasis is likely related to his miliary service.  

As noted, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, including evidence showing that he currently has either active hepatitis or a residual disability/condition related to the hepatitis he manifested during service.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period.  In the letter, the AOJ should specifically explain that he has a full one-year period for response and request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.   Undertake appropriate action to obtain all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran since 1977-to include via contact with  all VA Medical Centers and associated outpatient clinics identified in the record, including the VA Medical Hospital in Syracuse, New York.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.


2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims, including any outstanding, pertinent private medical records relevant to any claim remaining  on appeal.  

Specifically request that the Veteran provide any additional information that could help identify the flight that took him from Japan to New York for treatment of hepatitis in July 1971.  

Also request that the Veteran provide, or provide authorization to obtain, any outstanding evidence showing that he currently has active hepatitis or any residual disability related to the hepatitis he manifested in service.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.


4.  Undertake all appropriate actions, to particularly include contact with the JSRRC (and any other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience of being transported by airplane from Japan to New York for treatment of hepatitis in July 1971.  Relevant evidence that may be requested includes, but is not limited to, flight manifests, flight logs, etc.  Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating evidence leads to negative results, notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

All requests and responses received from each contacted entity should be associated with the claims file.

5.  Following completion of the above, prepare a report detailing the results of the attempts to independently verify the results of the alleged stressor. 

If the occurrence of the in-service stressor is established, proceed with the action requested in paragraph 6.  If the in-service stressor cannot be verified, so state in the report, skip the development requested in paragraph 6 below, and proceed with paragraph 7. 

6.  If the occurrence of the alleged in-service stressor is established, after all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination repot should include discussion of the Veteran's documented psychiatric history and assertions.  All appropriate tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with , and all clinical findings should be reported in detail.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor. 

The examiner should specifically state whether the Veteran's PTSD diagnosis is based on a reported incident of being transported by plane from Japan to New York and being housed with body bags and observing fellow service members in anguish, and if so, whether the claimed stressor is adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.

If an acquired psychiatric disability other than PTSD is diagnosed, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability is medically related to the established in-service event.

In providing the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions, as well as the November 1971 report of medical history wherein the Veteran reported having depression and excessive worry.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Also after all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the October 2009 examiner.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician (if possible).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a physician designated to provide the addendum opinion.

The entire electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  


With respect to diagnosed  psoriasis, the physician  should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related related to service-to particularly include the  skin rashes he manifested during service, which were variously diagnosed as atopic dermatitis, seborrhea of the scalp, and atopic eczema.  See service treatment records dated April and June 1970.  

In providing the requested opinion, the physician must  consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions-to include the Veteran's assertions that the skin rashes he manifested in service were initial manifestations of the psoriasis he currently experiences, as well as competent assertions as t the nature, onset, and  continuity of skin problems since service.  

If the physician finds any reason to question  the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached must be provided.

8.   To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9..  After completing the requested actions, and any additional notification and/or development deemed warranted (to include , readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority. 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


